Citation Nr: 0008062	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June to October 1941 
and from March 1942 to September 1943.  

The veteran died in October 1996.  The appellant is his 
widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996 as the result of 
anasarca due to hypoproteinemia.  Other significant 
conditions contributing to death included those of renal 
failure and abdominal aortic aneurysm.  

2.  At the time of death, the veteran had been granted 
service connection for encephalopathy with left arm and leg 
hemiplegia secondary to a gunshot wound of the right parietal 
region and a healed brain abscess of the right cerebrum and 
skull fracture, rated as 50 percent disabling; for paralysis 
of the right external ocular muscles, rated as 30 percent 
disabling; for gunshot wound residuals of the left midthigh, 
rated as 20 percent disabling; for loss of skull bone tissue 
in the right parietal region, rated as 10 percent disabling; 
and gunshot wound residuals of the left foot, rated as 10 
percent disabling.  

3.  No competent evidence has been submitted to show that the 
veteran suffered from renal disability or disability 
manifested by an abdominal aortic aneurysm or liver or 
prostate disability due to disease or injury which was 
incurred in or aggravated by service prior to his demise.  

4.  No competent evidence has been submitted to show that a 
service-connected disability caused or contributed materially 
in producing or accelerating the veteran's death.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  If renal disease is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The medical evidence of record shows that the veteran died on 
October [redacted], 1996.  At the time of his death, service 
connection had been established for encephalopathy of the 
right parietal region, secondary to gunshot wound; healed 
brain abscess of the right cerebrum, compound fractured skull 
of the right parietal region, with mild hemiplegia of the 
left arm and leg (rated at 50 percent); paralysis of all of 
the right external ocular muscles (rated at 30 percent); the 
residuals of a gunshot wound of the left mid-thigh (rated at 
20 percent); loss of bone tissue of the right parietal skull 
(rated at 10 percent); and residuals of a perforating gunshot 
wound of the left foot (rated at 10 percent).  

The death certificate lists the immediate cause of the 
veteran's death as anasarca due to, or as a consequence of, 
hypoproteinemia.  Other significant conditions contributing 
to death, but not resulting in the underlying cause included 
renal failure and abdominal aortic aneurysm.  An autopsy was 
not performed.  

A careful review of the submitted medical records also shows 
that, shortly prior to his death, the veteran had been 
hospitalized with diagnoses including peripheral edema due to 
a combination of multiple factors including hypoproteinemia, 
probable cirrhosis, peripheral venous insufficiency and 
possible right-sided congestive heart failure; abdominal 
ascites; abnormal CT of the liver, probable cirrhosis, 
however, cannot rule out metastatic disease; large abdominal 
aortic aneurysm; prostatic enlargement with microscopic 
hematuria, probable carcinoma of the prostate; 
osteoarthritis; renal insufficiency with mild hyponatremia.  

The submitted medical evidence shows that the veteran had 
developed anasarca, hypoproteinemia apparently due to renal 
failure and an abdominal aortic aneurysm many years after his 
separation from active service.  There is no medical evidence 
of record linking the underlying renal failure or abdominal 
aortic aneurysm or any reported prostate or liver disability 
to disease or injury which was incurred in or aggravated by 
service.  

The appellant asserts that the veteran suffered from severe 
convulsions and seizures related to his service-connected 
head injury that contributed to his death.  She feels that 
the seizures and convulsions impaired his health and rendered 
him less capable to resist the effects of other diseases 
which caused his death.  However, no competent evidence has 
been submitted that supports her assertions that a service-
connected disability either caused or contributed materially 
in producing or accelerating the veteran's demise.  

The Board is cognizant of the opinion of the appellant that 
the veteran's fatal conditions were due to his service-
connected disabilities.  As a lay person, she is not shown to 
have the expertise to proffer medical opinions or diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the evidence clearly establishes that the veteran 
was injured in combat and suffered from serious residual 
disability, there is no competent evidence showing a nexus 
between any service-connected disability and the cause of the 
veteran's death.  See Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc) (38 U.S.C.A. § 1154(b) does not constitute a 
substitute for evidence of a current disability, causal nexus 
between a combat service injury or disease and a current 
disability or the continuation of symptoms subsequent to 
service).  



ORDER

Service connection for the cause of the veteran's death is 
denied, as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

